NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 08a0257n.06
                              Filed: May 15, 2008

                                              No. 07-4037

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

JAMES H. BURKS, IV
      Plaintiff-Appellant,
                                                         On Appeal from the
                v.                                       United States District Court for
                                                         the Southern District of Ohio
YELLOW TRANSPORTATION , INC.
      Defendant-Appellee.
______________________________

        Before: KENNEDY and MARTIN, Circuit Judges; HOOD, District Judge.*

        PER CURIAM. Mr. James H. Burks, IV appeals the district court’s July 2, 2007 decision

denying its motion for sanctions against Yellow Transportation, Inc. Mr. Burks asserts that the

district court abused its discretion by refusing to sanction Yellow Transportation for including a

misleading and inaccurate statement of law, and a few misleading statements of fact in its reply brief

filed in support of its motion for summary judgment.

        The district court's opinion carefully analyzed the purported inaccurate and misleading

statements in Yellow Transportation’s brief and concluded that, while Yellow Transportation’s

counsel should “take better care in the future to avoid [] overstatements,” the complained-of

statements were sufficiently supported by evidence and not significantly misleading. We have

carefully read the district court’s opinion, the applicable law, and the parties’ briefs, and we find that




        *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
it was not an abuse of discretion to deny the plaintiff sanctions against the defendant. We therefore

AFFIRM the district court's denial of sanctions for the reasons stated in the district court's opinion.